Fourth Court of Appeals
                               San Antonio, Texas
                                    February 15, 2022

                                   No. 04-20-00569-CV

        CITY OF SAN ANTONIO by and through The San Antonio Water System,
                                Appellant

                                            v.

                            CAMPBELLTON ROAD, LTD,
                                   Appellee

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2020-CI-13949
                     Honorable John D. Gabriel, Jr., Judge Presiding


                                     ORDER
    Appellee’s unopposed motion for extension of time to file motion for rehearing is
GRANTED. Any motion for rehearing filed by appellee is due March 14, 2022.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of February, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court